NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                          Argued April 2, 2013
                                         Decided February 5, 2014

                                                    Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge                                 

                                 DIANE S. SYKES, Circuit Judge

          
No. 12‐1522

UNITED STATES OF AMERICA,                             Appeal from the United States District Court
     Plaintiff‐Appellee,                              for the Eastern District of Wisconsin.

        v.                                            No. 1:10‐cr‐00163‐WCG‐2

BERNABE NUNEZ‐GUZMAN,                                 William C. Griesbach,
     Defendant‐Appellant.                             Judge.

                                                 O R D E R

       A  jury  convicted  Bernabe  Nunez‐Guzman  on  three  of  eight  counts  of  a  second
superseding indictment charging him and nine others with participating in the large‐scale
cultivation of marijuana near Green Bay, Wisconsin. The district court ordered him to serve
136  months  in  prison,  a  term  well  below  the  low  end  of  the  range  suggested  by  the
Sentencing  Guidelines.  Nunez‐Guzman  appeals  both  his  conviction  and  sentence.  He
contends that the court should have suppressed the identification of one of the witnesses
who  named  him  as  a  participant  in  the  marijuana  operation,  on  the  ground  that  the
identification was the product of improperly suggestive questioning and display of his
photograph to the witness by a law enforcement officer. He also contends that the district
court committed procedural error in sentencing him, in that the court held him accountable
No. 12‐1522                                                                               Page 2

for conduct underlying charges on which the jury had acquitted him, and further that the
court did not adequately consider several of his arguments in mitigation. Because none of
these arguments has merit, we affirm Nunez‐Guzman’s conviction and sentence.

                                               I.

        Our summary of the facts may be brief. The conspirators in this case were charged
with cultivating thousands of marijuana plants at multiple sites in northeastern Wisconsin
during the spring and summer of 2010. Adopting a practice popularized by Mexican drug
cartels, the conspiracy grew much of the marijuana on plots secreted within federal lands,
including the Chequamegon‐Nicolet National Forest and the nearby Menominee Indian
Reservation. Raul Juvenal Avila‐Rodriguez (“Raul Avila”) ran the cultivation operation
from a residence in Seymour, Wisconsin, a small town roughly fifteen miles from the city
of Green Bay. The residence—a converted cheese factory— was used to dry and process
marijuana plants that had been harvested from the grow sites. Law enforcement agents
raided the property in August 2010 and immediately saw that it was being used to prepare
large  quantities  of  marijuana  for  distribution.  They  arrested  Raul  Avila  and  eight
undocumented Mexican nationals who were assisting him with the operation.

        Nunez‐Guzman owned the Seymour residence; in addition, a 1994 blue pick‐up
truck that had been used by the conspirators was titled to his business. At trial, Nunez‐
Guzman testified that he was simply an unwitting, innocent landlord who had leased the
residence  and  truck  to  people  he  had  no  idea  were  putting  them  to  illegal  use.  Two
witnesses, however, tied him directly to the conspiracy. Jose Louis Sandoval‐Mendoza
(“Sandoval”)  and  Javier  Navarro‐Zarragoza  (“Navarro”),  were  among  the  eight  men
arrested  at  the  Seymour  residence  along  with  Raul  Avila;  and  both  testified  on  the
government’s behalf at trial. They knew Nunez‐Guzman by the nickname “Green Bay,”
identified him at trial, and indicated that he assisted Raul Avila with the management of
the marijuana operation. Sandoval testified that when he and three other men flew from
California to the city of Green Bay in April 2010 to work for the marijuana operation, Raul
Avila and Nunez‐Guzman met them at the airport; Nunez‐Guzman then drove Sandoval
to the Seymour residence. The ride took 20 to 25 minutes. Navarro testified that Nunez‐
Guzman had driven him between one of the grow sites and the Seymour residence on at
least two occasions, and had also delivered food to the grow site at which he was working
on two occasions. In addition to this testimony, there was other evidence linking Nunez‐
Guzman to the conspiracy: He not only provided the pickup truck but kept it in repair and
provided a  loaner  when  the pickup was  undergoing repair; his  business  wrote  checks
payable to Raul Avila; he purchased several saws (including a pruning saw) and 27 seed
No. 12‐1522                                                                                  Page 3

starter trays that were used by the conspirators; he and Raul Avila drove field workers to
one of the cultivation sites for harvesting on August 5, 2010 (five days prior to the raid of
the Seymour house); he purchased an AK‐47 style assault rifle that was found in the raid
on the Seymour residence; phone records reflected over 600 calls between Raul Avila’s and
Nunez‐Guzman’s phones during the summer of 2010; Nunez‐Guzman conceded that he
had  telephonic  contact  with  Raul  Avila  and  two  other  individuals  associated  with  the
Seymour residence, including five hours of calls with Raul Avila during May 2010; and five
of the cell phones seized from the Seymour residence in August 2010 included Nunez‐
Guzman’s telephone number in the list of contacts, several of those identifying the number
by the name “Grin Vey,” which of course in Spanish sounds like “Green Bay.” 

                                                 II.

                                                 A.

        Before  trial,  Nunez‐Guzman  unsuccessfully  sought  to  suppress  evidence  that
Sandoval had, during post‐arrest questioning, identified a photograph of him as “Green
Bay,” and also to preclude any such in‐court identification of Nunez‐Guzman by Sandoval.
Nunez‐Guzman  argued  that  the  out‐of‐court  identification  was  the  product  of
impermissible suggestion by the agent who questioned him, in that the agent essentially
conducted  a  “show‐up”  by  presenting  Sandoval  with  a  driver’s  license  photograph  of
Nunez‐Guzman. See R. 45‐1. After conducting an evidentiary hearing on Nunez‐Guzman’s
motion, at which a video recording of the interview of Sandoval was played, the district
court (Hon. William C. Griesbach) declined to suppress the identification. The court noted
that this was “very unusual and not like the typical identification motion,” R. 315 at 46, in
which a victim or witness who had only a brief opportunity to observe the perpetrator of
a crime is asked to view a lineup or photograph array and indicate whether the authorities
have  identified  the  correct  suspect,  id.  at  46‐47.  Instead,  in  the  course  of  questioning
Sandoval at length about the marijuana operation, the agent had shown him pictures of
various men and asked whether Sandoval recognized them. Sandoval himself had taken
part in the marijuana operation and had worked on a daily basis with most of the persons
whose pictures he was shown. Id. at 47. Given Sandoval’s familiarity with the scheme and
its participants, the agent interviewing him about the scheme could expect that Sandoval
would be able to readily identify his criminal cohorts from photographs without the sort
of difficulty that a victim or bystander might have. So the court did not find it remarkable
that the agent would show Sandoval a series of photographs and ask him whether or not
he  could  identify  the  individuals  depicted.  Id.  When  the  agent  showed  Sandoval  the
driver’s license photo of Nunez‐Guzman, Sandoval had, with confidence, identified it as
No. 12‐1522                                                                                      Page 4

a photograph of the man he knew as “Green Bay.” Id. at 48. The court found that the agent
had  in  no  way  suggested  that  Sandoval  should  recognize  the  photo  as  one  of  Nunez‐
Guzman or otherwise prompted the identification. Id. at 47‐48. The court also rejected the
contention that a discussion of Nunez‐Guzman between the agent and Sandoval just prior
to the identification had somehow influenced the latter. Id. Nor was the court concerned
by the fact that the photograph of Nunez‐Guzman differed from the other photos that
Sandoval was shown in the sense that it was a department of motor vehicles (“DMV”)
photograph rather than a mug shot. Id. at 48. “He [the agent] is trying to figure out who is
involved in the operation and given the manner in which this [interview] is conducted, I
do not see any suggestiveness.” Id. Finally, the court noted that Sandoval had a basis to
identify  Nunez‐Guzman  that  was  entirely  independent  of  the  interview  and  the
photograph he was shown: Sandoval had spent between 15 and 30 minutes in a car with
Nunez‐Guzman when he had driven Sandoval from the Green Bay airport to the Seymour
residence, which had provided Sandoval with a significant, non‐stressful opportunity to
observe the defendant. Id. at 49. 

        We review the district court’s decision to deny the motion to suppress de novo,
granting appropriate deference to any factual findings underlying its ruling. See United
States v. Recendiz, 557 F.3d 511, 524 (7th Cir. 2009). 

       The district court correctly denied the motion to suppress Sandoval’s identification
of Nunez‐Guzman. The first and key question in this case, as both parties agree, is whether
the  agent  who  questioned  Sandoval  did  anything  to  suggest  that  the  photograph  he
showed to Sandoval was one of Nunez‐Guzman. See Perry v. New Hampshire, 132 S. Ct. 716,
724 (2012); Neil v. Biggers, 409 U.S. 188, 196, 198, 93 S. Ct. 375, 380, 381‐82 (1972); Simmons
v. United States, 390 U.S. 377, 383‐84, 88 S. Ct. 967, 971 (1968); United States v. Sanders, 708
F.3d  976,  983  (7th  Cir.  2013),  cert.  denied,  2013  WL  5949907  (U.S.  Dec.  9,  2013).  For  the
following reasons, he did not.

       The  agent  showed  Sandoval  a  series  of  photographs,  which  included  photos  of
Nunez‐Guzman along with other co‐conspirators (including one of Sandoval himself), and
asked  Sandoval  to  identify  anyone  he  knew.  Some  of  the  photographs  Sandoval
recognized; others he did not. Sandoval was an active participant in the charged conspiracy
who had some familiarity with Nunez‐Guzman and the other participants, so there was
nothing out of the ordinary or suspect about this approach.

       The photograph of Nunez‐Guzman was different from the others in the sense that
it was a DMV photograph (although, according to the agent, it was folded and thus not
No. 12‐1522                                                                                  Page 5

identifiable as such when shown to Sandoval) rather than a jailhouse mug shot, but we
cannot see how the difference was prejudicial to Nunez‐Guzman. Sandoval was not shown
a photographic array, in which such a difference might be the springboard to argue that
the witness was being steered to pick a particular photograph. See Gregory‐Bey v. Hanks, 332
F.3d 1036, 1045 (7th Cir. 2003) (“The danger to be avoided in identification procedures is
that of orchestrating the procedure so that one particular suspect stands out from the others
and the procedure implicitly suggests to the witness that ‘this is the man.’”) (emphasis in
original) (citing Foster v. California, 394 U.S. 440, 442‐43, 89 S. Ct. 1127, 1128‐29 (1969)); see
also United States v. Wade, 388 U.S. 218, 232‐33, 87 S. Ct. 1926, 1935‐36 (1967) (identifying
examples of suggestive lineups and other in‐person identification procedures); Simmons,
390  U.S.  at  383‐84,  88  S.  Ct.  at  971  (discussing  parallel  dangers  of  suggestive  use  of
photographs). Moreover, even if Sandoval saw or surmised that the photograph was a
driver’s license photo (as opposed to the jailhouse booking photographs he was otherwise
shown), to our mind this would only have made it less likely that he would have inferred
something culpable from the nature of Nunez‐Guzman’s picture.

        Apart from the nature of the photograph, there is no evidence suggesting that the
agent who interviewed Sandoval in any way influenced the indentification. He did not, for
example, show Sandoval the photograph and ask, “Is this Green Bay?” (Indeed, the agent
testified that he did not even know, prior to Sandoval’s identification, that “Green Bay”
was the individual depicted in the photograph.) 

       Nunez‐Guzman suggests that the district judge found or implied that Sandoval said
“This is Green Bay,” before the agent showed Sandoval the photograph of Nunez‐Guzman.
But this is a misreading of both the judge’s remarks and the evidence. The video recording
indicates that the identification came after the agent placed the photograph of Nunez‐
Guzman on the table in front of Sandoval. R. 149‐1 at 11; Gov. Ex. 4. The judge did not
indicate otherwise. The confusion appears to arise from the following remark by the judge:
“The depiction in the video is, ‘Here is Green Bay’ I think before the photo is brought out
from behind the witness.” R. 315 at 48. A review of both the recording and the transcript
makes clear that what the judge meant by this remark is that because the agent’s back was
to the camera, a viewer of the video cannot see the photograph shown to Sandoval until
Sandoval has said, “Here is Green Bay,” and the agent then removes the photograph from
the table between the agent and Sandoval and places it to the side. In other words, when
the judge said that the photograph was “brought out from behind the witness,” he was
speaking from the viewer’s perspective; what he intended to convey was that the agent
took the photograph from in front of himself (between himself and Sandoval). The specific
point that the judge was making was that because the photo was on the table in front of the
No. 12‐1522                                                                                     Page 6

agent when he showed it to Sandoval, the photo is not visible to the viewer of the video
and therefore one cannot see whether the agent had folded the DMV print‐out so that only
the photograph was visible to Sandoval, as the agent had testified. R. 315 at 48. But there
is no dispute at this juncture that the photo was, in fact, folded.

        As Nunez‐Guzman points out, the agent and Sandoval had spent time discussing
“Green Bay” and his role in the conspiracy just before the photograph of Nunez‐Guzman
was  presented  to  Sandoval.  But  there  is  nothing  which  suggests  that  this  discussion
somehow  influenced  Sandoval’s  identification.  Rather  than  indicating  to  Sandoval  or
asking him whether the photograph was one of “Green Bay,” the agent instead said to
Sandoval, “Okay, I already have so many photos. All right, I want you to see these people
to see if you recognize them, O.K.?” R. 149‐1 at 11. At that point, he placed the photograph
of Nunez‐Guzman in front of Sandoval, and Sandoval said, “Here is ‘Green Bay.’” Id.

       Finally, as Judge Griesbach noted, Sandoval’s exposure to Nunez‐Guzman during
the ride from the Green Bay airport gave him a basis independent of whatever occurred
during the interview to identify Nunez‐Guzman. See Perry, 132 S. Ct. at 720, 724‐25. Indeed,
Sandoval gave the agent a general description of Nunez‐Guzman’s height, weight, and
build which the parties agree was accurate. R. 149‐1 at 12. And Sandoval expressed “100
percent”  confidence  in  his  identification,  as  the  district  judge  noted.  Id.  at  11.  On  this
record, there is no reason to believe that Sandoval’s identification of the photograph was
the product of anything other than his independent observation of and familiarity with
Nunez‐Guzman. See Biggers, 409 U.S. at 199‐200, 93 S. Ct. at 382. 

                                                  B.

       We move on to the sentence. In determining the offense level, the district court held
Nunez‐Guzman  responsible  for  the  full  amount  of  marijuana  involved  in  the  charged
conspiracy, notwithstanding his acquittal on some of the substantive marijuana charges.
See U.S.S.G. § 1B1.3(a)(1)(B) & (a)(2); § 2D1.1(c) & comment. (n.12) (Nov. 2011).1 Among
other enhancements, the court also increased the offense level by two levels pursuant to
section 2D1.1(b)(1), based on its finding that Nunez‐Guzman purchased an AK‐47 style
assault rifle from an acquaintance and gave it to Raul Avila when the marijuana that the
conspirators were cultivating was ready for harvesting. That firearm was among several
that were found in the Seymour residence. The district court imposed this enhancement


1
  Nunez‐Guzman was sentenced pursuant to the November 2011 version of the Sentencing Guidelines, and
therefore all of our cites are to that version.
No. 12‐1522                                                                                     Page 7

despite Nunez‐Guzman’s acquittal on Count Seven of the second superseding indictment,
which charged him with transfer of this gun for use in a drug‐trafficking offense, see 18
U.S.C. § 924(h), and also on Count Six, which charged him with the possession of that gun
and two others during a drug trafficking offense, see 18 U.S.C. § 924(c)(1)(A)(i). R. 151 at
6‐7; R. 247 at 4. The resulting total offense level of 38, coupled with a criminal history
category of I, produced an advisory sentencing range of 235 to 293 months. Both parties
and the court agreed that a sentence within that range was too high. The court ultimately
imposed a sentence of 136 months, some 99 months (more than eight years) below the low
end of the Guidelines range. 

        Nunez‐Guzman contends that the district court committed two types of procedural
error in arriving at his sentence. First, he contends that, in view of his acquittals on some
of  the  substantive  marijuana  counts  and  both  of  the  firearms  charges,  the  court  was
mistaken to consider as relevant conduct both the total amount of marijuana involved in
the conspiracy as well as the AK‐47 that the court found he supplied to Raul Avila. Second,
he maintains that the court, in determining a sentence that was reasonable in light of the
sentencing factors set forth in 18 U.S.C. § 3553(a), did not give adequate consideration to
his acquittals, to his likely deportation as a result of his convictions, and to the many letters
of  support  sent  to  the  court  by  community  members.  Whether  the  court  committed  a
procedural error of the types identified by Nunez‐Guzman presents a question of law that
we review de novo. E.g., United States v. Lyons, 733 F.3d 777, 784 (7th Cir. 2013).

         The  court  properly  held  Nunez‐Guzman  to  account  for  the  total  amount  of
marijuana involved in the conspiracy. Pursuant to the relevant conduct guideline, when
a  defendant  has  engaged  in  criminal  activity  jointly  undertaken  with  others,  he  is
responsible at sentencing for the reasonably foreseeable acts of his cohorts in furtherance
of  the  joint  undertaking  as  well  as  his  own  acts.  U.S.S.G.  §  1B1.3(a)(1)(B)  &  (a)(2);  id.
comment. (nn. 2(a)(1), (c)(3), (c)(8), & 3). Thus, when a defendant has participated in a
narcotics conspiracy, he is responsible for the total quantity of narcotics involved in the
conspiracy that was reasonably foreseeable to him. See United States v. Stadfeld, 689 F.3d 705,
713‐14 & n.2 (7th Cir. 2012); § 2D1.1, comment. (n.12). In this case, all of the marijuana for
which  Nunez‐Guzman  was  held  responsible  was  cultivated  pursuant  to  the  charged
conspiracy, of which he was convicted, and there is no dispute as to what the total was. The
jury’s  decision  to  acquit  Nunez‐Guzman  on  some  of  the  substantive  counts  of  the
indictment  charging  him  with  the  cultivation  of  marijuana  at  various  grow  sites  is
immaterial in this respect, as the amounts of marijuana underlying those counts still qualify
as conduct that is relevant to the conspiracy conviction and may therefore be considered
at sentencing, notwithstanding the acquittals, so long as those amounts are established by
No. 12‐1522                                                                                  Page 8

a preponderance of the evidence. See United States v. Watts, 519 U.S. 148, 156‐57, 117 S. Ct.
633, 637‐38 (1997) (per curiam); United States v. Redmond, 667 F.3d 863, 875 (7th Cir. 2012);
United States v. Kokenis, 662 F.3d 919, 931 (7th Cir. 2011); United States v. Waltower, 643 F.3d
572,  577‐78  (7th  Cir.  2011).  We  add  that  in  addition  to  the  conspiracy  charge,  Nunez‐
Guzman was convicted on a charge relating to one of the grow sites as well as the charge
that he maintained a drug distribution facility (the Seymour residence). R. 247 at 3, 4. So
the convictions confirm that Nunez‐Guzman was familiar with the scope and operation of
the marijuana conspiracy, such that the total quantity of marijuana cultivated pursuant to
the conspiracy was reasonably foreseeable to him.

       Likewise the court did not err in applying the gun enhancement based on Nunez‐
Guzman’s provision of the AK‐47 to his co‐conspirators. Although the jury had acquitted
him of the two firearms charges, it is settled, as the cases we have just cited establish, that
such an acquittal does not preclude the court at sentencing from considering the same
conduct, so long as the court finds by a preponderance of the evidence that the conduct
occurred.  In  this  case,  the  court  found  by  a  preponderance  that  Nunez‐Guzman  had
obtained an AK‐47 and supplied it to his co‐conspirators. R. 317 at 9, 31‐32. Regardless of
whether he had been charged with or acquitted of that act, it remained conduct that was
relevant to his counts of conviction and which the Guidelines expressly directed the court
to consider in ascertaining the offense level. § 2D1.1(b)(1). 

        Finally,  apart  from  the  calculation  of  the  offense  level,  the  court  committed  no
procedural error in weighing the statutory sentencing factors that bear on a reasonable
sentence. The court did, in fact, consider the jury’s decision to acquit Nunez‐Guzman on
the firearms charges and certain of the substantive marijuana counts. R. 317 at 7‐8, 26‐27.
However,  the  court  believed  that  these  acquittals  were  more  likely  the  result  of  jury
compromise and lenity rather than a reliable indicator that Nunez‐Guzman was factually
innocent of the charges. Id. at 26‐27. Having presided over the trial and being far more
familiar with the evidence than we are, we cannot fault the court for its conclusion. In any
case,  the  pertinent  point  for  our  purposes  is  that  the  court  did  explicitly  address  the
acquittals. Similarly, the court did acknowledge and take into account the likelihood that
Nunez‐Guzman’s convictions would likely lead to his deportation from the United States.
Id. at 35. The court also acknowledged, discussed, and considered the strongly supportive
letters it had received from members of Nunez‐Guzman’s church and community. Id. at
26, 36.

        The court’s decision to impose a term of imprisonment that was barely more than
half of the minimum sentence advised by the Guidelines leaves us with no doubt that the
No. 12‐1522                                                                         Page 9

court did, in fact, weigh the mitigating factors that Nunez‐Guzman has emphasized. The
sentence  was  16  months  higher  than  the  120‐month  term  (the  statutory  minimum)
advocated by defense counsel, but relative to the Guidelines range it was a substantially
reduced sentence nonetheless. In selecting that sentence, Judge Griesbach reasoned that a
term somewhat above the statutory minimum was warranted given that Nunez‐Guzman
continued to deny responsibility (and therefore to express no remorse) for his offenses.
R. 317 at 34. There has been no contention, nor do we discern any basis for one, that the
sentence imposed was substantively unreasonable. See United States v. George, 403 F.3d 470,
473 (7th Cir. 2005). 

                                           III.

      For the reasons set forth above, we AFFIRM the conviction and sentence.